        Case 1:21-cv-00746-RB-KRS Document 3 Filed 08/10/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


GABRIEL J. VALENZUELA,

       Plaintiff,

v.                                                                    No. 21-cv-0746 RB-KRS

MARK BELL, et al,

       Defendants.

                    ORDER GRANTING IN FORMA PAUPERIS MOTION

       This matter is before the Court on Plaintiff’s Motion for Leave to Proceed In Forma

Pauperis (Doc. 2). Plaintiff’s financial information reflects he is unable to prepay the $402 filing

fee for his prisoner civil rights complaint. The Court will therefore grant the Motion, which

reduces the fee to $350, and allow Plaintiff to pay in installments. See 28 U.S.C. § 1915(b).

Plaintiff must make an initial partial payment of “20 percent of the greater of—(A) the average

monthly deposits to the prisoner’s account; or (B) the average monthly balance in the prisoner’s

account for the 6-month period immediately preceding the filing of the complaint … .” Id.

       Plaintiff’s financial statement reflects his average deposits exceed the balance, and that he

receives an average of $19 per month. (Doc. 2 at 4). The Court will assess an initial payment of

$3.80 (which is 20% of the average deposits, $19) pursuant to § 1915(b)(1)(A). After payment

of the initial partial fee, Plaintiff is “required to make monthly payments of 20 percent of the

preceding month’s income credited to the prisoner’s account.” 28 U.S.C. § 1915(b)(2). The

Court will generally not review the merits of Plaintiff’s claims unless the initial partial payment is

paid or excused. If Plaintiff fails to timely make the initial partial payment, his complaint will be

dismissed without further notice.
        Case 1:21-cv-00746-RB-KRS Document 3 Filed 08/10/21 Page 2 of 2




       IT IS ORDERED that Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (Doc.

2) is GRANTED;

       IT IS FURTHER ORDERED that, within thirty (30) days from entry of this order,

Plaintiff shall send to the Clerk an initial partial payment of $3.80 or show cause why that is not

possible;

       IT IS FURTHER ORDERED that the Clerk is directed to provide Plaintiff with two

copies of this order, and that Plaintiff make the necessary arrangements to attach one copy of this

order to the check in the amount of the initial partial payment;

       IT IS FINALLY ORDERED that, after payment of the initial partial fee, Plaintiff make

monthly payments of twenty percent (20%) of the preceding month’s income credited to his

account or show cause why the designated payments should be excused.




                                              ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
